        Case 1:20-cv-00133-SAV Document 50                 Filed 07/21/21     Page 1 of 2

                                                      U.S. Department of Justice

                                                      Civil Division

                                                      Telephone: (202) 616-0463
                                                      Facsimile: (202) 305-7644

                                                      Washington, DC 20530

                                                      July 21, 2021

BY ELECTRONIC COURT FILING

The Honorable Stephen Alexander Vaden
The United States Court of International Trade
1 Federal Plaza
New York, New York 10278
Re: Saha Thai Steel Pipe Public Company Limited v. United States,
    No. 20-133 (Ct. Int’l Trade)
    During the hearing on July 15, 2021, the Court directed the United States to file a letter
indicating whether the United States Department of Commerce (Commerce) or the United States
International Trade Commission (ITC) has referred to dual-stenciled pipe as standard pipe. See
also Minute Order, July 15, 2021, ECF No. 48.
    The scope language of antidumping orders concerning the following countries expressly
recognized that dual-stenciled pipe is standard pipe:
       Brazil, Mexico, and Korea: Standard pipe that is dual or triple
       certified/stenciled that enters the U.S. as line pipe of a kind used for oil or
       gas pipelines is also not included in the orders.
       Taiwan: Standard pipe that is dual or triple certified/stenciled that enters
       the U.S. as line pipe of a kind or used for oil and gas pipelines is also not
       included in the scope of the order.
Certain Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, USITC Pub. 4754 at I-12 to I-13 (Jan. 2018) (ITC Fourth Sunset Final). Our arguments
demonstrating dual-stenciled pipe that by definition meets the specifications of standard pipe is
standard pipe are in our brief. See Defendant’s Response in Opposition to Rule 56.2 Motion for
Judgment on Agency Record, at 14, ECF No. 37.
   Should the Court have any additional questions, the United States can and will address those
questions. We appreciate the Court’s thoughtful consideration on this matter.
Case 1:20-cv-00133-SAV Document 50    Filed 07/21/21   Page 2 of 2

                            -2-

                                  Respectfully,




                                  In K. Cho
                                  Trial Attorney
                                  Commercial Litigation Branch
